Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
While the prior art provides teachings of system and method for sensing and measuring the speed of an elevator, the prior art fails to describe the teachings in a system provided by the present invention, wherein the present invention utilizes a two-channel verification of the elevator speed. The present invention provides a system and method for verifying speed data of an elevator car for overspeed monitoring of the elevator car, the method comprising: obtaining at least one continuous speed data of the elevator car at two channels, obtaining a zone speed data of the elevator car within at least one zone of an elevator shaft at two channels, generating a two-channel verified speed information by verifying the validity of the at least one continuous speed data by comparing the said at least one continuous speed data to the zone speed data at least at one channel, preferably at both channels, when the zone speed data is available,  generating a control signal for a safety device, if the comparison indicates a mismatch between the zone speed data and the at least one continuous speed data at least at one channel in which the comparison is provided, and if the comparison indicates a match between the zone speed data and the at least one continuous speed data at each of the at least one channel in which the comparison is provided, the method further comprising: comparing the verified speed information at each channel between each other by reciprocal comparison, and - generating the control signal for the safety device, if the reciprocal comparison indicates a mismatch between the verified speed information at the channels.  Since the prior art lacks such a teaching, the present application is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF1/14/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837